Citation Nr: 0632649	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







REMAND

The veteran served on active duty from December 1963 to July 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California which, among other things, granted 
service connection for diabetes mellitus and assigned a 20 
percent rating thereto.  

The veteran requested entitlement to service connection for 
diabetes mellitus and its complications in October 2001 and 
asserted, subsequent to the grant of service connection, that 
his disability should be rated higher than 20 percent based 
on the possibility of additional complications arising.  The 
Board notes that a separate 10 percent rating is assigned for 
peripheral neuropathy of each lower extremity.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The record includes only treatment records dated through 2002 
and a VA examination report dated in November 2002.  Although 
this evidence appears to be sufficient to rate the severity 
of the veteran's disability as of 2002, it is insufficient to 
rate the current level of disability.  Therefore, this matter 
must be remanded in order to obtain current medical evidence.


Upon remand, additional notice of the veteran's rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) must be provided as case law generated during the 
course of this appeal requires that additional information be 
provided with respect to the five elements of a service-
connection claim, particularly information that may be useful 
in substantiating a claim of entitlement to a higher initial 
rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide updated VCAA notice pursuant 
to Dingess/Hartman.  Perform any and all 
necessary development based on the 
response(s) from the veteran.

2.  Obtain all treatment records for 
diabetes mellitus dated from November 
2002 to the present.  Associate the 
records with the claims folder.

3.  After all treatment records have been 
obtained, schedule the veteran for 
appropriate examination to determine the 
nature and severity of his diabetes 
mellitus.  The examiner should be 
provided with the claims folder and asked 
to comment on all pertinent medical 
evidence.  The examiner should 
specifically state whether the veteran is 
insulin dependent, requires a restricted 
diet, and/or requires restricted activity 
to control his diabetes.  All appropriate 
diagnostic testing should be performed 
and all opinions rendered must be 
supported by complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and staged ratings should be 
considered if the medical evidence 
reflects a change in the severity of the 
veteran's diabetes over the course of 
this appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and cure a procedural error.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



